                                           Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       ZACHARY ROSENBAUM,                               Case No. 20-CV-04777-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS WITH LEAVE TO AMEND
                                  14              v.
                                                                                            Re: Dkt. No. 30
                                  15       CITY OF SAN JOSE, et al.
                                  16                    Defendants.

                                  17
                                               Plaintiff Zachary Rosenbaum (“Plaintiff”) sues the City of San Jose (“the City”), Officer
                                  18
                                       Ryan Ferguson, Sergeant Hatzenbuhler, Sergeant Gutierrez, Officer Dunn, Officer Anderson,
                                  19
                                       Officer Tapia, Officer Vallejo, Officer Ochoa, and individuals whose identities are unknown to
                                  20
                                       Plaintiffs (collectively, “Defendants”) for (1) violation of the Fourth Amendment under 42 U.S.C.
                                  21
                                       § 1983; (2) battery; (3) violation of the Bane Act; and (4) negligence. Before the Court is
                                  22
                                       Defendants’ motion to dismiss Plaintiff’s Second Amended Complaint. ECF No. 30.1 Having
                                  23
                                       considered the parties’ submissions, the relevant law, and the record in this case, the Court
                                  24

                                  25

                                  26
                                       1
                                         Defendants’ motion contains a notice of motion paginated separately from the
                                       memorandum of points and authorities in support of the motion. Civil Local Rule 7-2(b) provides
                                  27   that the notice of motion and points and authorities must be contained in one document with the
                                       same pagination.
                                  28                                                     1
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                            Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 2 of 13




                                   1   GRANTS Defendants’ motion to dismiss with leave to amend.

                                   2   I.      BACKGROUND
                                   3        A. The Alleged Use of Excessive Force Against Plaintiff

                                   4           According to Plaintiff, on September 10, 2019, Plaintiff was sleeping in an upstairs

                                   5   bedroom at the home he shared with his fiancé. ECF No. 26 (“SAC”) ¶ 15. Plaintiff was awakened

                                   6   by “the sound of San Jose police officers inside his home calling his name.” Id. ¶ 16. Plaintiff

                                   7   “walked to the top of his stairs and saw multiple police officers (Defendants) shining their lights at

                                   8   Plaintiff’s face and pointing their handguns at Plaintiff.” Id.

                                   9           The Court refers to Sergeants Hatzenbuhler and Gutierrez and Officers Anderson, Tapia,

                                  10   Vallejo, and Ochoa collectively as the “Bystander Officers.” Plaintiff alleges that the Bystander

                                  11   Officers “trained their firearms on Plaintiff and took defensive positions” on the first floor of

                                  12   Plaintiff’s home. Id. ¶ 20. In addition, Plaintiff alleges that both Sergeants Gutierrez and
Northern District of California
 United States District Court




                                  13   Hatzenbuhler “had supervisory authority at the scene” of Plaintiff’s seizure. Id. Sergeant Gutierrez

                                  14   “was the on-scene supervisor in charge of the seizure” and Sergeant Hatzenbuhler “commanded

                                  15   several of the officers to take positions inside” Plaintiff’s home. Id.

                                  16           Plaintiff allegedly “put his hands up where the Defendants could see them and asked the

                                  17   Defendants in a polite and respectful manner why they were inside his home and what they wanted

                                  18   with him.” Id. ¶ 17. “The Defendants informed Plaintiff that he was under arrest but did not tell

                                  19   Plaintiff what for.” Id. “Instead, Defendants issued commands for the Plaintiff to come down the

                                  20   stairs.” Id.

                                  21           Plaintiff, “with his hands remaining visibly raised,” again “asked the Defendants what he

                                  22   was being arrested for and what they wanted with him.” Id. ¶ 18. “Defendants . . . repeatedly

                                  23   refused to tell Plaintiff the reason for his purported arrest and commanded the Plaintiff to come

                                  24   down the stairs.” Id. “[A]t least one officer warned Plaintiff that if he did not obey the officers’

                                  25   commands, a police K-9 would be deployed.” Id.

                                  26           Plaintiff allegedly continued “to keep his hands visibly raised” and continued “asking why

                                  27   Defendants were inside his home and what they wanted with him.” Id. ¶ 19. “Plaintiff did not

                                  28                                                      2
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 3 of 13




                                   1   threaten any of the officers either verbally or physically at any point.” Id.

                                   2          “Losing patience with the Plaintiff’s questions, [Officer Dunn] deployed a police K-9 to

                                   3   attack the Plaintiff.” Id. ¶ 21. The police dog was deployed “even though Plaintiff had his hands

                                   4   visibly raised in a surrender position, was not armed, was not trying to evade arrest, and had posed

                                   5   no threat to the officers.” Id. ¶ 22. At the time that the police dog was deployed, the Bystander

                                   6   Officers were allegedly integral participants in the use of force because they “continued pointing

                                   7   their weapons at Plaintiff” and took no actions “to prevent, or otherwise intervene[], in the use of

                                   8   force against Plaintiff” despite being “aware that [Officer Dunn] was threatening to release the

                                   9   police K-9.” Id. Plaintiff alleges that, “after the K-9 was deployed to bite the Plaintiff, and while

                                  10   the Plaintiff was laying on his stomach in full surrender with his hands stretched out and

                                  11   surrounded by all named Defendants with their firearms trained on him, . . . the K-9 was allowed

                                  12   to continue biting the [Plaintiff] . . for over 20 seconds” before being pulled away. Id.
Northern District of California
 United States District Court




                                  13          “Within a second of the K-9 being deployed, [Officer Ferguson] shot the Plaintiff with a

                                  14   less lethal shotgun bean-bag projectile weapon, striking the Plaintiff in the stomach.” Id. ¶ 21.

                                  15   Plaintiff allegedly “had his hands visibly raised in surrender, was not threatening any of the

                                  16   officers, was not armed or trying to evade arrest.” Id. ¶ 23. “All the while,” the Bystander Officers

                                  17   were allegedly integral participants in the use of force because they “had their firearms trained on

                                  18   Plaintiff” and “failed to intervene to prevent the use of excessive force against Plaintiff.” Id. ¶ 21.

                                  19          As a result of the force used against him, Plaintiff allegedly “suffered severe physical and

                                  20   physical and psychological injuries.” Id. ¶ 22. Plaintiff alleges that he “had to undergo several

                                  21   surgeries and procedures as a result of Defendants’ actions.” Id. Plaintiff alleges that Plaintiff still

                                  22   “has not regained full use of his arm and suffers from significant scarring.” Id. ¶ 22.

                                  23          Following this incident, Plaintiff filed a government claim with the City on March 9, 2020.

                                  24   Id. ¶ 27. On April 28, 2020, the City rejected Plaintiff’s claim. Id. ¶ 27.

                                  25      B. The City’s Alleged Customs, Practices, and Policies
                                  26          According to Plaintiff, the City has a policy, custom, and practice of “allowing, or at the

                                  27   very least not adequately disciplining, its officers for using severe force to effectuate arrests even

                                  28                                                       3
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 4 of 13




                                   1   when the target, such as Plaintiff in this case, has not engaged in any behavior necessitating the

                                   2   use of such force.” Id. ¶¶ 27, 42. On October 4, 2020, “the San Jose Mercury News released a

                                   3   report detailing that between 2014 and 2018, San Jose Police Department officers who used

                                   4   excessive force on suspects and citizens were ‘rarely disciplined.’” Id. ¶ 26. Plaintiff further

                                   5   alleges that the City’s custom and practice of not disciplining officers who use excessive force

                                   6   “has been fostered by Chief of Police Eddie Garcia who fails to discipline San Jose Police Officers

                                   7   no matter how egregious their deviations from use of force policies or how obvious their

                                   8   unconstitutional behavior.” Id. ¶ 26.

                                   9           Plaintiff alleges that the City “has a policy, custom and practice of encouraging and

                                  10   permitting the . . . excessive use of police K-9s, even on persons who are not evading arrest, or

                                  11   posing a threat to officers or bystanders.” Id. ¶ 39. Additionally, Plaintiff alleges that the City has

                                  12   “a policy, custom, and/or practice of allowing/training its police K-9s to ‘bite and hold’ suspects
Northern District of California
 United States District Court




                                  13   even where a suspect is surrendering.” Id. ¶ 39. Plaintiff alleges that the City’s police department

                                  14   “employs K-9s to bite residents at higher rates than any other police department in the state.” Id. ¶

                                  15   25. According to data released by the Marshall Project for the years 2017 to 2019, less than 1 per

                                  16   100,000 residents in San Francisco is bitten by a police dog each year, while 8 per 100,000

                                  17   residents of the City are bitten by police dogs each year. Id. Los Angeles also uses police dogs 40

                                  18   percent less frequently than the City does. Id. Plaintiff alleges that these “customs, practices, and

                                  19   policies regarding the use of police K-9s were moving forces behind Plaintiff’s constitutional

                                  20   injuries.” Id. ¶ 27.

                                  21           Finally, Plaintiff alleges that the City has a “policy, custom, and practice for allowing the

                                  22   deployment of less lethal shotguns on persons who are not evading arrest or posing a threat to

                                  23   officers or bystanders.” Id. ¶ 40. Plaintiff alleges that the policy, custom, and practice were

                                  24   “moving forces behind the Plaintiff’s constitutional injuries as said policies, customs, and

                                  25   practices make it predictable that constitutional violations would take place.” Id.

                                  26       C. Procedural History
                                  27           On July 16, 2020, Plaintiff filed the instant case. ECF No. 1. On September 25, 2020,

                                  28                                                      4
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                             Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 5 of 13




                                   1   Defendants filed a motion to dismiss Plaintiff’s Complaint. ECF No. 18. On October 11, 2020,

                                   2   Plaintiff filed an Amended Complaint in lieu of opposing Defendant’s motion to dismiss. ECF No.

                                   3   21. On October 23, 2020, the Court denied Defendants’ motion to dismiss as moot. ECF No. 25.

                                   4            On October 16, 2020, Plaintiff filed a Corrected First Amended Complaint. ECF No. 22.

                                   5   On October 21, 2020, the parties stipulated to permit Plaintiff to file a Second Amended

                                   6   Complaint. ECF No. 23. On October 23, 2020, the Court granted the parties’ stipulation. ECF No.

                                   7   24.

                                   8            On October 24, 2020, Plaintiff filed the Second Amended Complaint (“SAC”). SAC.

                                   9   Plaintiff alleges four causes of action: (1) violation of the Fourth Amendment under 42 U.S.C. §

                                  10   1983; (2) battery; (3) violation of the Bane Act; and (4) negligence. Id. ¶¶ 28–62.

                                  11            On November 13, 2020, Defendants filed the instant motion. ECF No. 30 (“Mot.”). On

                                  12   November 30, 2020, Plaintiff filed an opposition. ECF No. 32 (“Opp’n”). On December 9, 2020,
Northern District of California
 United States District Court




                                  13   Defendants filed a reply. ECF No. 34 (“Reply”).

                                  14   II.      LEGAL STANDARD
                                  15         A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                  16            Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  17   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  18   A complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  19   Procedure 12(b)(6). Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief

                                  20   that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

                                  21   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                  22   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

                                  23   U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but it

                                  24   asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                  25   quotation marks omitted). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                  26   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                  27   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                  28                                                      5
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 6 of 13




                                   1   1031 (9th Cir. 2008).

                                   2            The Court, however, need not accept as true allegations contradicted by judicially

                                   3   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   4   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                   5   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                   6   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                   7   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   8   curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                   9   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                  10   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                  11          B. Leave to Amend
                                  12            If the Court determines that a complaint should be dismissed, it must then decide whether
Northern District of California
 United States District Court




                                  13   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  14   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  15   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  16   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  17   omitted). When dismissing a complaint for failure to state a claim, “'a district court should grant

                                  18   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  19   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  20   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  21   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  22   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  23   (9th Cir. 2008).

                                  24   III.     DISCUSSION
                                  25            Plaintiff sues the following: the City of San Jose (“the City”) and the following officers to

                                  26   whom the Court will refer collectively as “the Officers”: Sergeants Hatzenbuhler and Gutierrez

                                  27   and Officers Anderson, Ochoa, Tapia, Vallejo, Dunn, and Ferguson. The Court refers collectively

                                  28                                                      6
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 7 of 13




                                   1   to all the defendants as “Defendants.” Plaintiff brings the following four claims against

                                   2   Defendants: (1) violation of the Fourth Amendment under 42 U.S.C. § 1983; (2) battery; (3)

                                   3   violation of the Bane Act; and (4) negligence. Defendants move to dismiss all four claims. The

                                   4   Court addresses each claim in turn.

                                   5       A. Section 1983 Claim
                                   6            Plaintiff brings a Section 1983 claim against Defendants. The Court first addresses

                                   7   Plaintiff’s Section 1983 claim against the Officers. The Court then addresses Plaintiff’s Section

                                   8   1983 claim against the City.

                                   9            1. Section 1983 Claim Against the Officers
                                  10            To state a Section 1983 claim, the plaintiff must plead that “(1) the defendants acted under

                                  11   color of state law and (2) deprived plaintiff of rights secured by the Constitution or federal

                                  12   statutes.” WMX Techs., Inc. v. Miller, 197 F.3d 367, 372 (9th Cir. 1999) (en banc) (quoting Gibson
Northern District of California
 United States District Court




                                  13   v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986)).

                                  14            In the instant motion, Defendants do not contend that the Officers were not acting under

                                  15   color of state law. A police officer acts under color of state law when his or her actions are “in

                                  16   some way ‘related to the performance of his [or her] official duties.’” Van Ort v. Estate of

                                  17   Stanewich, 92 F.3d 832, 838 (9th Cir. 1996) (quotation omitted). In the instant case, Plaintiff has

                                  18   plausibly alleged that the Officers were acting under color of state law because their actions were

                                  19   taken while effecting a seizure on Plaintiff, which is part of their official duties.

                                  20            Defendants contend that Plaintiff has failed to state a Section 1983 claim against the

                                  21   Officers because Plaintiff has not alleged sufficient facts about the circumstances under which the

                                  22   Officers allegedly used excessive force. Mot. at 13–14. The Court agrees for the reasons explained

                                  23   below.

                                  24            In order to state a plausible claim for relief, Plaintiff must allege “factual content that

                                  25   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  26   alleged.” Iqbal, 556 U.S. at 678. Furthermore, to determine whether a defendant used excessive

                                  27   force, courts must decide “whether the officers’ actions [were] ‘objectively reasonable’ in light of

                                  28                                                        7
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 8 of 13




                                   1   the facts and circumstances confronting them.” Graham v. Connor, 490 U.S. 386, 397 (1989)

                                   2   (citation omitted). “Determining whether the force used to effect a particular seizure is

                                   3   ‘reasonable’ under the Fourth Amendment requires a careful balancing of ‘the nature and quality

                                   4   of the intrusion on the individual’s Fourth Amendment interests’ against the countervailing

                                   5   governmental interests at stake.” Id. at 396 (quoting Tennessee v. Garner, 471 U.S. 1, 8 (1985)).

                                   6   In engaging in this careful balancing, courts must give “careful attention to the facts and

                                   7   circumstances of each particular case, including the severity of the crime at issue, whether the

                                   8   suspect poses an immediate threat to the safety of the officers or others, and whether he is actively

                                   9   resisting arrest or attempting to evade arrest by flight.” Id. (emphasis added); accord Lowry v. City

                                  10   of San Diego, 858 F.3d 1248, 1254 (9th Cir. 2017) (weighing “the severity of the crime at issue”

                                  11   to determine whether the deployment of a police dog violated the plaintiff’s Fourth Amendment

                                  12   rights).
Northern District of California
 United States District Court




                                  13              Because excessive force claims rely on fact-intensive inquiries, a plaintiff bringing an

                                  14   excessive force claim must make allegations about the circumstances under which the defendant

                                  15   allegedly used excessive force. See Gonzales v. City of Clovis, 2012 WL 4671179, at *7 (E.D. Cal.

                                  16   Oct. 3, 2012) (granting motion to dismiss excessive force claim based on alleged deployment of a

                                  17   flash bang device “[d]ue to the lack of details regarding the circumstances under which the

                                  18   officers deployed the ‘flash bang’ device”). For example, the plaintiff must allege the crime for

                                  19   which he was arrested. See Parks v. Chocano, 2020 WL 8457441, at *3 (C.D. Cal. Dec. 29, 2020)

                                  20   (granting motion to dismiss excessive force claim because the plaintiff “failed to allege the ‘facts

                                  21   and circumstances confronting’ [the defendant] before the arrest to demonstrate that the alleged

                                  22   force was unreasonable, such as . . . for what crimes he was arrested”); Newman v. Barrett

                                  23   Township, 2015 WL 7755672, at *6 (M.D. Pa. Dec. 2, 2015) (dismissing excessive force claim

                                  24   “because [the plaintiff] fails to allege the crime for which he was arrested,” meaning that the Court

                                  25   could not “consider the severity of the crime at issue” in the excessive force analysis). “Without

                                  26   specific allegations” about the circumstances in which the officers used the force, “the Court has

                                  27   no basis on which ‘to draw the reasonable inference that the [officers are] liable for the

                                  28                                                        8
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                           Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 9 of 13




                                   1   misconduct alleged.’” Hager v. County of San Bernardino, 2013 WL 5771148, at *4 (C.D. Cal.

                                   2   Oct. 24, 2013) (quoting Iqbal, 556 U.S. at 678).

                                   3          In the instant case, the Second Amended Complaint provides no details about the

                                   4   circumstances that brought the Officers to Plaintiff’s residence, including the crime for which

                                   5   Plaintiff was being arrested. As the United States Supreme Court has held, “the severity of the

                                   6   crime at issue” is a key factor in the excessive force analysis. Graham, 490 U.S. at 396; accord

                                   7   Lowry, 858 F.3d at 1248. Indeed, there are some uses of force that might be justified where

                                   8   officers are confronting a suspect accused of a serious, violent crime, but not where the suspect is

                                   9   accused of a non-violent crime. See, e.g., Garner, 471 U.S. at 11–12 (If “there is probable cause to

                                  10   believe that [the suspect] has committed a crime involving the infliction or threatened infliction of

                                  11   serious physical harm, deadly force may be used if necessary to prevent escape, and if, where

                                  12   feasible, some warning has been given.”).
Northern District of California
 United States District Court




                                  13          Accordingly, in order for the Court to determine whether Plaintiff has plausibly alleged

                                  14   that the Officers’ use of force was unreasonable, Plaintiff must make allegations about the crime

                                  15   for which he was being arrested. See Parks, 2020 WL 8457441, at *3 (granting motion to dismiss

                                  16   excessive force claim because the plaintiff “failed to allege the ‘facts and circumstances

                                  17   confronting’ [the defendant] before the arrest to demonstrate that the alleged force was

                                  18   unreasonable, such as . . . for what crimes he was arrested”); Newman, 2015 WL 7755672, at *6

                                  19   (dismissing excessive force claim “because [the plaintiff] fails to allege the crime for which he

                                  20   was arrested,” meaning that the Court could not “consider the severity of the crime at issue”).

                                  21   Thus, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s Section 1983 claim against

                                  22   the Officers. The Court does so with leave to amend because amendment would not be futile,

                                  23   unduly prejudice the opposing parties, or cause undue delay, and Plaintiff has not acted in bad

                                  24   faith. See Leadsinger, 512 F.3d at 532. Indeed, Plaintiff can cure this deficiency by adding

                                  25   allegations about the crime for which he was being arrested. 2

                                  26

                                  27
                                       2
                                        In a footnote in his opposition brief, Plaintiff states that “Plaintiff was being arrested based on a
                                       purported domestic violence complaint.” Opp’n at 5 n.1. However, in ruling on a motion to
                                  28                                                       9
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 10 of 13



                                              2. Section 1983 Claim Against the City
                                   1
                                              Defendants also contend that Plaintiff has failed to state a Section 1983 claim against the
                                   2
                                       City. Mot. at 15–22. “A government entity cannot be held liable under 42 U.S.C. § 1983, unless a
                                   3
                                       policy, practice, or custom of the entity can be shown to be a moving force behind a violation of
                                   4
                                       constitutional rights.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing
                                   5
                                       Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 691 (1978)). To establish a
                                   6
                                       governmental entity’s liability, a plaintiff must show: “(1) that [the plaintiff] possessed a
                                   7
                                       constitutional right of which [s]he was deprived; (2) that the municipality had a policy; (3) that
                                   8
                                       this policy amounts to deliberate indifference to the plaintiff’s constitutional right; and (4) that the
                                   9
                                       policy is the moving force behind the constitutional violation.” Id. (quoting Plumeau v. Sch. Dist.
                                  10
                                       No. 40 Cty. Of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997)).
                                  11
                                              In the instant case, as explained above, supra Section III(A)(1), Plaintiff has not plausibly
                                  12
Northern District of California
 United States District Court




                                       alleged that he was deprived of his constitutional rights because he has not alleged the crime for
                                  13
                                       which he was being arrested. Without alleging that he was deprived of his constitutional rights,
                                  14
                                       Plaintiff cannot state a Monell claim. See Dougherty, 654 F.3d at 900; accord Lowry, 858 F.3d at
                                  15
                                       1260 (declining to address the plaintiff’s Monell claim because plaintiff did not show a violation
                                  16
                                       of her constitutional rights). Thus, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s
                                  17
                                       Section 1983 claim against the City. The Court does so with leave to amend because amendment
                                  18
                                       would not be futile, unduly prejudice the opposing parties, or cause undue delay, and Plaintiff has
                                  19
                                       not acted in bad faith. See Leadsinger, 512 F.3d at 532.
                                  20
                                          B. Battery
                                  21
                                              Plaintiff additionally brings a battery claim against Defendants. SAC ¶¶ 43–49. Defendants
                                  22
                                       contend that the battery claim should be dismissed. Mot. at 8, 12–13, 14.
                                  23
                                              “[B]attery is a state law tort counterpart to a 42 U.S.C. § 1983 excessive force claim.”
                                  24

                                  25
                                       dismiss, the Court cannot look beyond Plaintiff’s Second Amended Complaint to Plaintiff’s
                                  26   opposition brief. See Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1988)
                                       (stating that, in ruling on a motion to dismiss, “a court may not look beyond the complaint to a
                                  27   plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s motion to
                                       dismiss”).
                                  28                                                      10
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 11 of 13




                                   1   Redmond v. San Jose Police Dep’t, 2017 WL 5495977, at *31 (N.D. Cal. Nov. 16, 2017) (quoting

                                   2   J.P. ex rel. Balderas v. City of Porterville, 801 F. Supp. 2d 965, 992 (E.D. Cal. 2011)).

                                   3          As explained above, supra Section III(A)(1), Plaintiff has not plausibly alleged that the

                                   4   Officers used excessive force because Plaintiff has not sufficiently alleged the circumstances

                                   5   under which force was used. Accordingly, because Plaintiff has not plausibly alleged that the

                                   6   Officers used excessive force, Plaintiff has not stated a battery claim against Defendants. See J.P.,

                                   7   801 F. Supp. 2d at 992 (“Because there was no excessive force and the officers acted reasonably,

                                   8   there is no liability for state law battery.”). Thus, the Court GRANTS Defendants’ motion to

                                   9   dismiss Plaintiff’s battery claim. The Court does so with leave to amend because amendment

                                  10   would not be futile, unduly prejudice the opposing parties, or cause undue delay, and Plaintiff has

                                  11   not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  12      C. Bane Act
Northern District of California
 United States District Court




                                  13          Plaintiff also brings a Bane Act claim against Defendants. SAC ¶¶ 50–56. Defendants

                                  14   contend that this claim should be dismissed. Mot. at 8–9, 12–13, 14–15.

                                  15          The Bane Act provides a cause of action against a person who “interferes by threats,

                                  16   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, with the

                                  17   exercise or enjoyment by any individual or individuals of rights secured by the Constitution or

                                  18   laws of the United States.” Cal. Civ. Code § 52.1; accord Shoyoye v. County of Los Angeles, 203

                                  19   Cal. App. 4th 947, 955–56 (2012). Plaintiff alleges the same facts to support his Bane Act claim as

                                  20   he does to support his Section 1983 claim.

                                  21          As explained above, supra Section III(A)(1), Plaintiff has not alleged that Defendants

                                  22   violated his constitutional rights. Accordingly, for the same reasons explained above, Plaintiff also

                                  23   cannot state a claim under the Bane Act. See, e.g., Wilson v. County of Contra Costa, 2015 WL

                                  24   217298, at *5 (N.D. Cal. Jan. 15, 2015) (“For the same reasons plaintiff’s allegations are

                                  25   insufficient to support his § 1983 claims, they are insufficient to plead his Bane Act claim.”); see

                                  26   also Redmond, 2017 WL 5495977, at *29 (describing the Bane Act as “analogous to § 1983”);

                                  27   Sacco v. Benzinger, 2003 WL 24108414, at *1 (N.D. Cal. Dec. 18, 2003) (describing the Bane Act

                                  28                                                     11
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 12 of 13




                                   1   as the “state equivalent” of Section 1983). Thus, the Court GRANTS Defendants’ motion to

                                   2   dismiss Plaintiff’s Bane Act claim. The Court does so with leave to amend because amendment

                                   3   would not be futile, unduly prejudice the opposing parties, or cause undue delay, and Plaintiff has

                                   4   not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                   5         D. Negligence
                                   6            Finally, Plaintiff brings a negligence claim against Defendants. SAC ¶¶ 57–62. Defendants

                                   7   contend that the negligence claim should be dismissed. Mot. at 9–10, 12.

                                   8            Under California law, “[t]he elements of a negligence claim against a police officer are: (1)

                                   9   the officer owed plaintiff a duty of care; (2) the officer breached that duty by failing to use such

                                  10   skill, prudence, and diligence as other members of the profession commonly possess; (3)

                                  11   proximate cause between the negligent conduct an the resulting injury; and (4) actual loss or

                                  12   damage resulting from the officer’s negligence.” Black Lives Matter-Stockton Chapter v. San
Northern District of California
 United States District Court




                                  13   Joaquin County Sheriff’s Office, 398 F. Supp. 3d 660, 681 (E.D. Cal. 2019). To prevail on a

                                  14   negligence claim against a police officer, the plaintiff must allege that “the police officer acted

                                  15   unreasonably and that the unreasonable behavior harmed” the plaintiff. Ortega v. City of Oakland,

                                  16   2008 WL 4532550, at *14 (N.D. Cal. Oct. 8, 2008).

                                  17            As explained above, supra Section III(A)(1), Plaintiff has not alleged that the Officers

                                  18   acted unreasonably. See Graham, 490 U.S. at 397 (explaining that an excessive force claim

                                  19   requires determining whether an officer’s actions were objectively unreasonable). Because

                                  20   Plaintiff has failed to allege that the Officers acted unreasonably, Plaintiff has failed to state a

                                  21   negligence claim. See Ortega, 2008 WL 4532550, at *14 (rejecting the plaintiff’s negligence claim

                                  22   because the court concluded that the officers had acted reasonably). Thus, the Court GRANTS

                                  23   Defendants’ motion to dismiss Plaintiff’s negligence claim. The Court does so with leave to

                                  24   amend because amendment would not be futile, unduly prejudice the opposing parties, or cause

                                  25   undue delay, and Plaintiff has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  26   IV.      CONCLUSION
                                  27            For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss with leave

                                  28                                                      12
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-04777-LHK Document 39 Filed 04/13/21 Page 13 of 13




                                   1   to amend. Plaintiff shall file any amended complaint within 30 days of this Order. Failure to do so,

                                   2   or failure to cure deficiencies identified herein or identified in the instant motion to dismiss, will

                                   3   result in dismissal of the deficient claims with prejudice. Plaintiff may not add new causes of

                                   4   action or add new parties without stipulation or leave of the Court. Plaintiff is directed to file a

                                   5   redlined complaint comparing the complaint to any amended complaint as an attachment to

                                   6   Plaintiff’s amended complaint.

                                   7   IT IS SO ORDERED.

                                   8
                                   9   Dated: April 13, 2021

                                  10                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      13
                                       Case No. 20-CV-04777-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
